NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                     Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                    Argued June 24, 2010
                                    Decided July 7, 2010

                                             Before

                             JOEL M. FLAUM, Circuit Judge

                             MICHAEL S. KANNE, Circuit Judge

                             ILANA D. ROVNER, Circuit Judge

No. 08‐4303

UNITED STATES OF AMERICA,                             Appeal from the United States District
                  Plaintiff‐Appellee,                 Court for the Northern District
                                                      of Illinois, Eastern Division.
       v.
                                                      No. 05 CR 670
DAVIS OMOLE,
                      Defendant‐Appellant.            Ronald A. Guzman, 
                                                      Judge.

                                          O R D E R

    At  Davis  Omole’s  original  sentencing  hearing,  the  district  court  noted  that  Omole
defrauded dozens of people out of approximately $90,000 as part of a sophisticated scheme.
The court also commented on Omole’s arrogance and lack of empathy.  Later, however, the
court commented on Omoleʹs young age and its belief that time spent in prison would short‐
circuit the potential that Omole had to reform himself.  The court then sentenced Omole to 36
months’ imprisonment—12 months on a wire fraud count and the mandatory 24 months on an
aggravated identity theft count—a sentence significantly below the recommended guideline
range of 87 to 102 months’ imprisonment.

   The government appealed the sentence, and we reversed and remanded for resentencing
No. 08-4303                                                                                       Page 2

because 

        we are left with widely divergent and seemingly irreconcilable pictures of this
        defendant. . . . 

           We are not saying that any below‐guidelines sentence for Davis would have
        been unreasonable.  However, based on the sentencing transcript and the clearly
        disparaging comments the judge made about Davis, we find that the district court
        abused its discretion by imposing the 12‐month sentence . . . .

United States v. Omole, 523 F.3d 691, 700 (7th Cir. 2008) (citation omitted).

    On remand, the district court said that it had made the “disparaging” comments about
Omole  in  an  effort  to  scare  him  straight  and  that  it  still  believed  “that  in  terms  of  the
punishment,  the  need  and  hope  for  rehabilitation,  and  in  terms  of  prevention  of  future
misconduct, . . . the sentence of imprisonment for this defendant at that time was appropriate.”
(App. at 20.)  However, the court felt constrained by our remand opinion to give Omole “a
sentence which is stiffer than what [it] felt was appropriate based upon the language that [the
district  court]  used.”  (App.  at  24‐25.)    The  court  then  imposed  a  sentence  of  63  months’
imprisonment, a sentence at the lowest end of the guidelines range for the wire fraud count.

   Omole  appealed,  arguing  that  the  district  court  misread  our  remand  opinion  and
improperly assumed that it was constrained to impose a sentence that the district court felt was
unreasonable. The government argues that there is sufficient evidence in the record to sustain
Omole’s within‐guidelines sentence.

    We find that the district court’s second resentencing of Omole was—as the district court
stated—unreasonable.  The problem with Omole’s first sentence was that what the district court
said did not square with what the district court did.  Omole’s second sentence suffers from the
same problem.  The court explained its harsh comments and its rationale for imposing a lower
sentence, but it sentenced Omole to a higher sentence even though the district court judge
himself—as noted—said that the higher sentence was unreasonable.  

     We  are  again  left  with  “widely  divergent  and  seemingly  irreconcilable  pictures  of  this
defendant.”    The  only  justification  that  the  district  court  appeared  to  give  for  the  higher
sentence was our remand opinion.  But our opinion should not have been read to compel the
district court to impose a guidelines sentence.  See Gall v. United States, 552 U.S. 38, 51 (2007)
(listing “treating the Guidelines as mandatory” and “failing to consider the § 3553(a) factors”
as procedural errors that warrant vacating a sentence).  We repeat, “[w]e are not saying that any
below‐guidelines sentence for Davis would have been unreasonable.”  Omole, 523 F.3d at 700.
No. 08-4303                                                                                    Page 3

    We again remand to the district court to resentence Omole.  The district court should feel
free  to  impose  whatever  sentence  it  feels  is  reasonable  and  appropriate.    To  determine  an
appropriate sentence, the district court should consider the factors in § 3553(a) and specifically
identify those factors that apply to Omole, subject to our discussion of some of those factors in
our remand opinion.  The district court should also expressly indicate that it understands the
guidelines are advisory only, and that it is not compelled to  impose a sentence within the
recommended range.  Given the history of this case, the more explicit the district court can be,
the better.

   We VACATE Omole’s sentence and REMAND for resentencing.